Citation Nr: 0305999	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  97-17 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for peripheral vascular 
disease of the lower extremities with osteomyelitis of the 
left great toe, rated as 70 percent disabling prior to July 
10, 2002, and rated 40 percent disabling for the right lower 
extremity and 60 percent disabling for the left lower 
extremity since that time.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran served on continuous active duty from February 
1955 to March 1975 except for a 26-day break in service in 
1959.

This appeal arises from February 1996 and later rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, that continued 
a 70 percent evaluation for peripheral vascular disease of 
the lower extremities with osteomyelitis of the left great 
toe.  The appeal also arises from a January 1997 RO rating 
decision that denied a claim for service connection for sleep 
apnea.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution of the claim.

In a March 2000 decision, the Board determined that the claim 
for service connection for sleep apnea was not well grounded.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (hereinafter referred 
to as the VCAA).  Under Section 7 of the VCAA, a claim that 
was denied or dismissed and became final between July 14, 
1999, and November 9, 2000, on the basis that the claim was 
not well grounded, should be readjudicated.  In January 2002, 
the RO notified the veteran that his sleep apnea claim would 
be reviewed; however, in November 2002, the RO sent a letter 
to the veteran apologizing for the January 2002 letter and 
informing the veteran that his claim would not be reviewed 
unless he submitted new and material evidence.  The denial of 
the sleep apnea claim became final 120 days after the March 
2000 Board decision, whose basis was that the claim was not 
well grounded.  Readjudication was instituted but later 
terminated.  The Board refers this issue to the RO for 
readjudication and any other appropriate action.  

In its March 2000 decision, the Board remanded the claim to 
the RO for consideration of the revised rating criteria for 
peripheral vascular disease.  In the interim, the RO has 
separated the 70 percent disability into two separate 
ratings, one for each leg, and has re-rated each leg.  Thus, 
the Board has recharacterized the issue as shown on page 1.  



FINDINGS OF FACT

1.  The veteran's peripheral vascular disease is currently 
manifested by severe claudication of the lower extremities 
with marked circulatory changes such as to produce total 
incapacity.

2.  Intermittent claudication has not been shown during the 
appeal period.  

3.  Left great toe osteomyelitis causes no functional 
impairment; was active only on one occasion, in 1992; and has 
not recurred.

CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for 
peripheral vascular disease of the lower extremities with 
osteomyelitis of the left great toe have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7116 (effective 
prior to Jan. 12, 1998); 38 C.F.R. § 4.104, Diagnostic Code 
7114 (effective Jan. 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The RO established service connection for adult onset 
diabetes mellitus in 1976.  Diabetes mellitus, which was 
controlled by oral agent and diet, increased in severity 
until the veteran was placed on insulin in 1991.  During a 
February 1992 VA diabetic clinic consultation, the veteran 
complained of lower extremity neuropathy to include burning 
sensation and toe numbness.  Sores in his feet suggested 
vascular disease.  He had decreased pedal pulses, ankle 
swelling, and no deep tendon reflexes in the lower 
extremities.  The impression was diabetes mellitus-related 
peripheral neuropathy.  

In a June 1992 rating decision, the RO established service 
connection for peripheral vascular disease of the lower 
extremities and assigned a 20 percent rating under Diagnostic 
Code 7116.  Later in July 1992, the veteran reported that his 
service-connected conditions had worsened.  In August 1992, 
he reported that he was unemployable.  

An October 1992 VA compensation and pension examination 
report reflects that the veteran had been hospitalized in May 
1992 for an infected left great toe, diagnosed as 
osteomyelitis, for which he underwent femoral angioplasty to 
improve circulation.  The diagnoses included Type II diabetes 
mellitus with neuropathy; osteomyelitis, by history; 
peripheral vascular disease with intermittent claudication; 
and status post angioplasty of the left popliteal artery.  
The report also notes that the veteran last worked in August 
1991 as an instructor at Gaston Skills.  

In October 1992, Hollis Tidmore, M.D., noted that an 
arteriogram showed significant small vessel disease below the 
knees, bilaterally, and mentioned that the toe had healed.  

In February 1993, the veteran again reported that he was 
unemployable.  

In a March 1993 rating decision, a 100 percent rating was 
assigned from May to July 1992 for hospitalization and a 50 
percent rating was assigned thereafter under Diagnostic Code 
7116.  The veteran immediately submitted a notice of 
disagreement (NOD) to that rating decision.  

In an April 1993 rating decision, the RO awarded a total 
rating for individual unemployability effective from July 1, 
1992, and closed the appeal.  The decision notes that service 
connection is in effect for several disabilities.  

A September 1993 examination report from Dr. Tidmore notes 
that angiography showed inoperable, severe peripheral 
vascular disease.  The diagnoses were diabetes mellitus and 
severe, end-stage peripheral vascular disease.  

According to a January 1994 VA diabetes mellitus examination 
report, the lower third of the legs displayed decreased 
sensitivity to pinprick and decreased pulse, but no evidence 
of vascular change.  The diagnosis was diabetes mellitus, 
Type I, with lower extremity neuropathy and peripheral 
vascular disease.  

According to a January 1994 VA cardiology examination report, 
the veteran could not walk more than a short distance due to 
severe claudication.  The veteran reported that he could not 
stand or walk more than 10 minutes without severe foot and 
leg pain.  He reported constant numbness of both feet.  The 
diagnosis was severe peripheral vascular disease with 
claudication on normal exertion.  

In a July 1994 rating decision, the RO assigned a 70 percent 
rating under Diagnostic Code 7116 effective from October 
1993.  

In December 1994, Dr. Tidmore reported a right ABI (ankle-
brachial index) of 0.57 and a left ABI of 0.5, obtained from 
PT (posterior tibial) pressures.  In June 1995, Dr. Tidmore 
reported a right ABI of 0.33 and a left ABI of 0.39.  Dr. 
Tidmore noted the rather sharp decline in ABI values from the 
previous test and noted severe peripheral vascular disease 
with very poor flow in both feet at rest.  Medication was 
continued.  The doctor stated that the veteran understood 
that he must walk to prevent further problems with peripheral 
vascular disease.  

In a February 1996 rating decision, the RO continued a 70 
percent rating.  The veteran appealed.  

In July 1997, the left saphenous vein was harvested and a 
left femoral artery to posterior tibial artery graft was 
performed.  The veteran previously had complained of left 
foot pain at rest.  During the procedure, it was noted that 
the posterior tibial artery was completely occluded.  After 
the surgery, circulation was excellent.  

January 1998 medical reports from Augustine Eze, M.D., 
reflect that arterial pressure recordings suggested lower 
extremity artery disease regardless of no current symptoms.  
Left ABI was 0.72 and right ABI was 0.70.  In August 1998, 
Dr. Eze noted that the bypass graft had failed; however, the 
veteran had improved nevertheless and had continued to 
exercise.  The veteran had toe pain.  A September 1998 Nalle 
Clinic outpatient treatment report reflects that the veteran 
continued to take Coumadin(r), that his extremities had no 
cyanosis, clubbing, or edema.  He was still doing well in 
February 1999.  In September 1999, he complained of sudden 
onset of severe shooting pain in the left foot.  A September 
1999 aortogram showed occlusion of the left superficial 
femoral artery and left popliteal artery.  A right leg vein 
harvest and revascularization of the left leg was planned; 
however, Dr. Eze then decided that this surgery should be 
done only if necessary to save the limb.   

In November 1999, Dr. Eze reported that the veteran had 
improved on a treadmill program.  The foot pain might have 
been caused by gouty arthritis or osteoarthritis.

As noted in the introduction, in March 2000, the Board 
remanded the case to the RO for consideration of the revised 
rating criteria.  

Subsequently in March 2000, the veteran reported that his 
vein graft was no longer working.  

The veteran underwent a VA compensation and pension 
examination of the feet in November 2000.  The examiner found 
no active ulceration or infection.  The veteran walked on 
heels and toes.  The left great toe was mildly deformed due 
to prior osteomyelitis.  The diagnoses were occlusive 
vascular disease of both lower extremities with claudication 
after short walking; status post operative bypass grafting of 
the left lower extremity with failure of graft and recurrence 
of symptoms; and, status post osteomyelitis of the left great 
toe.  

According to a November 2000 VA arteries and veins 
compensation and pension examination report, the veteran had 
bilateral claudication on walking about a quarter of a mile.  
Bilateral leg pain usually began as mild each morning and 
increased throughout the day.  There was no current evidence 
of osteomyelitis.  The veteran also reported that his feet 
were numb and that his legs burned.  The diagnoses were 
occlusive vascular disease, bilateral, with claudication 
after short walking on treadmill, failure of graft, and 
status post left great toe osteomyelitis.  X-ray of the left 
great toe was normal.  

In January 2001, the RO issued an SOC discussing both 
versions of the rating criteria and determining that a 70 
percent rating should be continued under the former criteria.  
In March 2001, the RO sent a VCAA letter to the veteran.  

In May 2001, the veteran argued that although he could walk a 
short distance on a treadmill, he could do so only under 
great pain, which he endured in order to save his limbs.  He 
felt that he was totally disabled due to the foot pain.    

In June 2001, the RO obtained a private report of podiatry 
treatment.  The September 1998 report notes non-pitting edema 
of the ankles, normal turgor, texture, and temperature of the 
feet bilaterally, hypertrophy and discoloration of the nail 
plates, bilaterally, no erythema or drainage, bilaterally, 
and a small hyperkeratosis on the left hallux.  Pedal pulse 
was faintly palpable in the PT artery, bilaterally, and a DP 
pulse was felt on the right, but non-palpable on the left.  
Deep tendon reflexes were normal and equal, bilaterally.  The 
remainder of the reports note treatment for plantar 
fasciitis, pes planus, and heel spurs at various times 
through 2001.  A May 2001 report notes a blackish skin lesion 
forming over the left ankle.  

In June 2001, John Miles, M.D., reported an ischemic-
appearing lesion on the left ankle that bore further 
investigation.  In July 2001, Dr. Miles reported that 
arteriogram confirmed bilateral blood flow problems in the 
feet.  Coumadin(r) and Trental(r) were discontinued and pletal 
was prescribed.  

In September 2001, Dr. Miles reported good results with 
pletal.  The veteran was able to mow his yard, his 
claudication had significantly decreased, and the ankle ulcer 
had healed completely.  

In July 2002, Dr. Miles noted that the veteran's walking 
duration had decreased to two blocks but that he remained 
pain-free at rest.  Left PT artery flow had significantly 
decreased but there was no change on the right.  ABI was 0.55 
on the right and 0.52 on the left.

In November 2002, the RO issued an SSOC wherein the veteran 
was notified that effective July 10, 2002, peripheral 
vascular disease of the right lower extremity was rated as 40 
percent disabling and peripheral vascular disease of the left 
lower extremity with history of osteomyelitis of the left 
great toe is rated as 60 percent disabling.  The SSOC 
determined that a staged rating was appropriate.  The SSOC 
did not consider the evidence under the former criteria of 
the rating schedule.

II.  Legal Analysis

The VCAA redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased rating for peripheral 
vascular disease, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of his peripheral vascular 
disease.  He and his representative have been provided with 
SOCs and SSOCs that discuss the pertinent evidence, and the 
laws and regulations related to the claim, and essentially 
notify them of the evidence needed by the veteran to prevail 
on the claim.  In a March 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence he should submit and 
what evidence VA would try to obtain.   Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the RO has reviewed all of the 
evidence but has not discussed why all of it would not 
warrant a 100 percent rating under the prior provisions of 
the rating schedule.  However, because the decision below is 
favorable to the veteran, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
38 C.F.R. §§ 4.1, 4.2, 4.10.  

The RO has rated the disability 70 percent disabling under 
Diagnostic Code 7116 for the portion of the appeal period 
prior to July 10, 2002.  The Board will first therefore 
review the case to determine whether there is a basis to 
assign a rating higher than 70 percent, under the previous 
rating criteria..  

The provisions of Diagnostic Code 7116 (Claudication, 
Intermittent) in effect prior to January 12, 1998, provide 
that where there is minimal circulatory impairment, with 
paresthesias, temperature changes, or occasional 
claudication, a 20 percent evaluation is warranted.  A 40 
percent rating is assigned in well-established cases with 
intermittent claudication or recurrent episodes of 
superficial phlebitis.  A 60 percent rating is assigned where 
persistent coldness of the extremity with claudication on 
minimal walking is shown.  A 100 percent rating is warranted 
for severe claudication with marked circulatory changes such 
as to produce total incapacity or to require house or bed 
confinement.  Note, the 100 percent rating will not be 
applied where there is intermittent claudication.  38 C.F.R. 
§ 4.104, Diagnostic Code 7116 (effective prior to January 12, 
1998).  A note following the section states that 10 percent 
will be added for the more severely affected extremity only 
where there are bilateral involvements that separately meet 
the criteria for a rating in excess of 20 percent, except 
where the disease has resulted in amputation.  38 C.F.R. 
§ 4.104, Diagnostic Code 7116 (effective prior to January 12, 
1998).

The veteran's peripheral vascular disease with left great toe 
osteomyelitis disability is currently manifested by severe 
claudication with marked circulatory changes such as to 
produce total incapacity; intermittent claudication has not 
been shown during the appeal period.  The osteomyelitis has 
not caused any functional impairment.  

As noted above, a 100 percent rating under Diagnostic Code 
7116 is warranted for severe claudication with marked 
circulatory change such as to produce total incapacity.  
Evidence of intermittent claudication precludes assigning a 
100 percent schedular rating.  An October 1992 VA 
compensation and pension examination report contains a 
diagnosis of intermittent claudication; however, that report 
is dated prior to the current appeal period and will not 
preclude a 100 percent schedular rating during the current 
appeal period.  During the current appeal period, no 
diagnosis of intermittent claudication has been given.  

According to a January 1994 VA cardiology examination report, 
the veteran could walk only a short distance due to "severe 
claudication".  Thus, "severe claudication" is clearly 
shown.  Whether peripheral vascular disease produced total 
incapacity was not addressed by any examiner during the 
appeal period; however, because the January 1994 report notes 
that the veteran's ability to walk and stand was severely 
limited, the Board might infer that peripheral vascular 
disease has totally incapacitated the veteran.  Thus, the 
criteria for a 100 percent rating are more nearly 
approximated.  A 100 percent rating is therefore granted 
under the prior provision for the entire appeal period.   

Because the maximum schedular evaluation has been assigned, 
it is not necessary to consider the revised rating schedule.  
Indeed, those provisions cannot be applied prior to their 
effective date.  However, the Board notes that in June 1995, 
the veteran's ABIs of .33 and .39 would also strongly suggest 
that the veteran's peripheral vascular disease is severe.  
Comparing those values to the criteria that became effective 
later, the Board notes that an ABI less than .40 warrants a 
100 percent rating.  

The Board also notes that the veteran's peripheral vascular 
disease underwent a period of improvement following left leg 
artery graft in July 1997, however, during that period, the 
veteran reported severe leg and foot pain nevertheless.  In 
November 2000, a VA examiner found that the graft had failed 
and that a short walk again produced claudication.  The Board 
does not find enough evidence to assign a rating lower than 
100 percent for any portion of the appeal period.  

The osteomyelitis in the left great toe was treated by 
debridement and antibiotics in 1992.  There is no evidence 
that the infection was ever active after that.  Accordingly, 
the condition is deemed cured, and a separate rating for 
osteomyelitis under Diagnostic Code 5000 is not warranted.

Because a total rating has been in effect during the entire 
appeal period, the Board will not discuss the propriety of an 
extraschedular rating under 38 C.F.R. § 3.321(b) (2002).


ORDER

A 100 percent schedular evaluation for peripheral vascular 
disease of the lower extremities is granted, subject to the 
laws and regulations concerning the payment of monetary 
benefits. 



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

